Order entered January 31, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00032-CR

                                 LYDIA L. CURTIS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 401-82230-08

                                             ORDER
       The Court ORDERS this appeal removed from submission on January 29, 2013.

       Appellant’s counsel filed a brief on April 30, 2012 that purports to be an Anders brief.

However, the brief does not fully comply with the requirements of Anders v. California.

Specifically, although counsel states appellant waived a jury, was found competent to stand trial,

and that certain motions were filed, the brief does not analyze those issues and the law related to

the trial court’s rulings. Moreover, appellant did not file a motion to withdraw as counsel that

complies with Texas Rule of Appellate Procedure 6.5(a) and (b). Accordingly, we STRIKE the

appellant’s brief filed on April 30, 2012.
       We ORDER counsel to file, within THIRTY DAYS of the date of this order, either a

motion to withdraw as counsel supported by a brief that complies with the requirements of

Anders v. California or a brief that raises issues on the merits.

       We DENY appellant’s January 2, 2013 motion for appointment of new counsel.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Courtney Miller and the Collin County District Attorney’s Office.




                                                       /s/     ROBERT M. FILLMORE
                                                               PRESIDING JUSTICE